

PURCHASE AGREEMENT


THIS AGREEMENT is made as of the [__] day of [____], 2006, by and between
Precision Optics Corporation (the “Company”), a corporation organized under the
laws of The Commonwealth of Massachusetts, with its principal offices at 22 East
Broadway, Gardner, MA 01440, and the purchaser whose name and address is set
forth on the signature page hereof (the “Purchaser”).


IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:


SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 10,000,000.00 shares of its common stock, $.01 par value (the “Common
Stock”).


SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of shares of Common Stock
(at the purchase price) shown below (the “Shares”):
 
 
Number of Shares to Be
  Purchased   
 
Price Per
Share
 
Aggregate
   Price   
       
$
                                       



SECTION 3. Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur as soon as practicable and as
agreed to by the parties hereto, within three business days following the
execution of this Agreement, or on such later date as the parties shall agree in
writing, but not prior to the date that the conditions for Closing set forth
below have been satisfied or waived by the appropriate party (the “Closing
Date”).


At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Shares being purchased hereunder by
wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser one or more stock certificates registered in the name
of the Purchaser, representing the number of Shares set forth in Section 2 above
and bearing an appropriate legend referring to the fact that the Common Stock
was sold in reliance upon the exemption from registration under the Securities
Act of 1933, as amended (the “Securities Act”), provided by Section 4(2) thereof
and Rule 506 thereunder. The name(s) in which the stock certificates are to be
registered are set forth in the Securities Certificate Questionnaire attached
hereto as part of Appendix I.


 
 

--------------------------------------------------------------------------------

 
The Company’s obligation to complete the purchase and sale of the Shares and
deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the purchase price for the Shares being purchased hereunder; and (b) the
accuracy of the representations and warranties made by the Purchaser and the
fulfillment of those undertakings of the Purchaser to be fulfilled prior to the
Closing. The Purchaser’s obligation to accept delivery of such stock
certificate(s) and to pay for the Shares evidenced thereby shall be subject to
the following conditions: (a) each of the representations and warranties of the
Company made herein (i) that are not qualified by Material Adverse Effect (as
defined in Section 4.5 below) shall be accurate as of the Closing Date except to
the extent the failure of the representations and warranties would not have a
Material Adverse Effect and (ii) that are qualified by Material Adverse Effect
will be accurate as of the Closing Date as so qualified and (b) the fulfillment
in all material respects of those undertakings of the Company to be fulfilled
prior to Closing.


SECTION 4. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, the Purchaser as follows:


4.1. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein). The Company’s subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Exhibit A to this Agreement. Each
Subsidiary is a direct or indirect wholly owned subsidiary of the Company
(except for a qualifying share held by the managing director of the subsidiary).
Each Subsidiary is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation and is qualified to do business as
a foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect.


4.2. Reporting Company; Form S-3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S-3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby. Provided the Purchaser is not
deemed to be an underwriter with respect to the Shares, to the Company’s
knowledge, there exist no facts or circumstances (including without limitation
any required approvals or waivers or any circumstances that may delay or prevent
the obtaining of accountant’s consents) that reasonably could be expected to
prohibit or delay the preparation and filing of a registration statement on Form
S-3 that will be available for the resale of the Shares by the Purchaser.


4.3. Authorized Capital Stock. The issued and outstanding shares of Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the Company’s filings with the Securities
and Exchange Commission. Except as set forth in the Company’s SEC filings and
except for options and other awards that may be granted under the Company’s
Amended and Restated 1997 Incentive Plan, the Company does not have outstanding
any options to purchase, or any preemptive rights or other rights to subscribe
for or to purchase, any securities or obligations convertible into, or any
contracts or commitments to issue or sell, shares of its capital stock or any
such options, rights, convertible securities or obligations. Following the sale
of Shares, consistent with its past practice and in order to provide incentives
for its employees, the Company intends to update its Amended and Restated 1997
Incentive Plan to allow for the grant of options amounting to up to 20% of the
total outstanding shares of stock. With respect to each of the Subsidiaries (i)
all the issued and outstanding shares of such Subsidiary’s capital stock have
been duly authorized and validly issued, are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and (ii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of such Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations.


 
-2-

--------------------------------------------------------------------------------

 
4.4. Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable. No
preemptive rights or other rights to subscribe for or purchase any shares of
common stock of the Company exist with respect to the issuance and sale of the
Shares by the Company pursuant to this Agreement. No stockholder of the Company
has any right (which has not been waived or has not expired by reason of lapse
of time following notification of the Company’s intention to file the
Registration Statement (as hereinafter defined)) to require the Company to
register the sale of any capital stock owned by such stockholder under the
Registration Statement. No further approval or authority of the stockholders or
the Board of Directors of the Company will be required for the issuance and sale
of the Shares to be sold by the Company as contemplated herein.


4.5. Due Execution, Delivery and Performance of the Agreement. The Company has
full legal right, corporate power and authority to enter into this Agreement and
perform the transactions contemplated hereby. The Agreement has been duly
authorized, executed and delivered by the Company. This Agreement is a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting the enforcement of creditors’ rights and
the application of equitable principles relating to the availability of
remedies, and except as rights to indemnity or contribution, including but not
limited to, indemnification provisions set forth in Section 7.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws. The execution and performance of the Agreement by the
Company and the consummation of the transactions herein contemplated will not
violate any provision of the certificate of incorporation or bylaws of the
Company or the organizational documents of any Subsidiary and will not result in
the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company or any Subsidiary pursuant to the terms or provisions of,
or will not conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any agreement, mortgage, deed of trust, lease, franchise, license, indenture,
permit or other instrument to which any of the Company or any Subsidiary is a
party or by which any of the Company or its/or any Subsidiary or their
respective properties may be bound or affected and in each case that would have
a Material Adverse Effect, or, to the knowledge of the Company, any statute or
any authorization, judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental agency or body
applicable to the Company or any Subsidiary or any of its/their respective
properties. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares. For the purposes of this Agreement the term “Material Adverse Effect”
shall mean a material adverse effect on the condition (financial or otherwise),
properties, business or results of operations of the Company and its
Subsidiaries, taken as a whole.
 
 
-3-

--------------------------------------------------------------------------------

 
4.6. No Defaults. Neither the Company nor any Subsidiary is in violation or
default of any provision of its certificate of incorporation or bylaws, or other
organizational documents, or in breach of or default with respect to any
provision of any agreement, judgment, decree, order, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which it is
a party or by which it or any of its properties is bound; and there does not
exist any state of fact that, with notice or lapse of time or both, would
constitute an event of default on the part of the Company or any Subsidiary (as
defined in such documents), except such defaults that individually or in the
aggregate would not cause a Material Adverse Effect.
 
4.7. No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic, or
foreign, which actions, suits or proceedings, individually or in the aggregate,
might reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent, that might reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is a party to or subject
to the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
might have a Material Adverse Effect.


4.8. Properties. The Company and each Subsidiary has good and valid title to all
the properties and assets described as owned by it in the consolidated financial
statements of the Company, free and clear of all liens, mortgages, pledges, or
encumbrances of any kind except (i) those, if any, reflected in such
consolidated financial statements, or (ii) those that are not material in amount
and do not adversely affect the use made and proposed to be made of such
property by the Company or its Subsidiaries. The Company and each Subsidiary
holds its leased properties under valid and binding leases, with such exceptions
as are not materially significant in relation to its business. The Company and
any Subsidiary owns or leases all such properties as are necessary to its
operations as now conducted.


 
-4-

--------------------------------------------------------------------------------

 
4.9. No Material Change. Since June 30, 2005, and except as described in or
contemplated by the Company filings with the SEC, (i) the Company and its
Subsidiaries have not incurred any material liabilities or obligations,
indirect, or contingent, or entered into any material agreement or other
transaction that is not in the ordinary course of business or that could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) the Company and its Subsidiaries have not sustained any
material loss or interference with their businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance; (iii) the
Company and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock and none of the Company or any
Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (iv) there has not been any change in the capital
stock of the Company or its Subsidiaries other than the sale of the Shares
hereunder and shares or options issued pursuant to equity incentive plans or
purchase plans approved by the Company’s Board of Directors, or indebtedness
material to the Company or its Subsidiaries (other than in the ordinary course
of business and any required scheduled payments); and (v) there has not occurred
any event that has caused or could reasonably be expected to cause a Material
Adverse Effect.


4.10. Intellectual Property. Except as disclosed in the Company’s filings with
the SEC, (i) the Company or a Subsidiary owns or has obtained valid and
enforceable licenses for the inventions, patent applications, patents,
trademarks (both registered and unregistered), trade names, copyrights and trade
secrets necessary for the conduct of the Company’s business as currently
conducted (collectively, the “Intellectual Property”); and (ii) (a) to the
knowledge of the Company, there are no third parties who have any ownership
rights to any Intellectual Property that is owned by, or has been licensed to,
the Company or each Subsidiary for the products described in the the Company’s
SEC filings that would preclude the Company or any Subsidiary from conducting
its business as currently conducted and have a Material Adverse Effect, except
for the ownership rights of the owners of the Intellectual Property licensed by
the Company or any Subsidiary; (b) to the Company’s knowledge, there are
currently no sales of any products that would constitute an infringement by
third parties of any Intellectual Property owned or licensed by the Company or
any Subsidiary, which infringement would have a Material Adverse Effect; (c)
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the rights of the Company or any
Subsidiary in or to any Intellectual Property owned or licensed by the Company
or any Subsidiary, other than claims which could not reasonably be expected to
have a Material Adverse Effect; (d) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, or licensed by the
Company or any Subsidiary, other than non-material actions, suits, proceedings
and claims; and (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
of any Subsidiaries infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary right of others, other than
non-material actions, suits, proceedings and claims.


4.11. Additional Information. The information contained or incorporated in the
Company’s SEC filings, taken as a whole as of the date hereof do not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading.


 
-5-

--------------------------------------------------------------------------------

 
4.12. Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in its Exchange Act filings
fairly present the financial position, results of operations, stockholders’
equity and cash flows of the Company and its consolidated Subsidiaries at the
dates and for the periods specified therein. Such financial statements and the
related notes and schedules thereto have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved (except as otherwise noted therein) and all adjustments
necessary for a fair presentation of results for such periods have been made;
provided, however, that the unaudited financial statements are subject to normal
year-end audit adjustments (which are not expected to be material) and do not
contain all footnotes required under generally accepted accounting principles.


SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:


5.1. Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company, has reviewed carefully the Company’s filings with the SEC and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares; (ii) the Purchaser is
acquiring the Shares set forth in Section 2 above in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such securities (this
representation and warranty not limiting the Purchaser’s right to sell pursuant
to the Registration Statement or in compliance with the Securities Act and the
Rules and Regulations, or, other than with respect to any claims arising out of
a breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.3); (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares nor will the Purchaser engage in any short sale that results in a
disposition of any of the Shares, except in compliance with the Securities Act
and the Rules and Regulations and any applicable state securities laws; (iv) the
Purchaser has completed or caused to be completed the Registration Statement
Questionnaire attached hereto as part of Appendix I, for use in preparation of
the Registration Statement, and the answers thereto are true and correct as of
the date hereof and will be true and correct as of the effective date of the
Registration Statement and the Purchaser will notify the Company immediately of
any material change in any such information provided in the Registration
Statement Questionnaire until such time as the Purchaser has sold all of its
Shares or until the Company is no longer required to keep the Registration
Statement effective; (v) the Purchaser has, in connection with its decision to
purchase the number of Shares set forth in Section 2 above, relied solely upon
the Company’s filings with the SEC and the documents included therein or
incorporated by reference and the representations and warranties of the Company
contained herein; (vi) the Purchaser has had an opportunity to discuss this
investment with representatives of the Company and ask questions of them and has
had the opportunity to obtain such additional information which the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (vii) the Purchaser is an “accredited investor” within the
meaning of Rule 501(a) promulgated under the Securities Act.


 
-6-

--------------------------------------------------------------------------------

 
5.2. Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.


5.3. Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.


5.4. Risk of Loss. The Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of
Purchaser’s investment, and the Purchaser has full cognizance of and understands
all of the risk factors related to Purchaser’s purchase of the Shares,
including, but not limited to, those set forth under or incorporated by
reference in the caption “Risk Factors” in the Company’s SEC filings. The
Purchaser understands that the market price of the Common Stock has been
volatile and that no representation is being made as to the future value of the
Common Stock. The Purchaser has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and has the ability to bear the economic risks of an
investment in the Shares.


5.5. No Government Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.


5.6. Transfer of Resale. The Purchaser understands that, until such time as the
Registration Statement has been declared effective or the Shares may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares will bear a restrictive legend in substantially the following form:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE
CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS.”


 
-7-

--------------------------------------------------------------------------------

 
5.7. Stop Transfer. The certificates representing the Shares will be subject to
a stop transfer order with the Company’s transfer agent that restricts the
transfer of such shares except upon receipt by the transfer agent of a written
confirmation from the Purchaser to the effect that the Purchaser has satisfied
its prospectus delivery requirements, in the form attached as Exhibit B hereto.


5.8. Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.


5.9. Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, (ii) the making and
performance of this Agreement by the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party or, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to Purchaser, (iii) no
consent, approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required on the
part of the Purchaser for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, (iv) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of the Purchaser, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or the enforcement of creditor’s rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or contribution, including, but not limited
to, the indemnification provisions set forth in Section 7.3 of this Agreement,
may be limited by federal or state securities law or the public policy
underlying such laws and (v) there is not in effect any order enjoining or
restraining the Purchaser from entering into or engaging in any of the
transactions contemplated by this Agreement.


SECTION 6. Intentionally Omitted.


SECTION 7. Registration of the Shares; Compliance with the Securities Act.


7.1. Registration Procedures and Expenses.  The Company shall:


 
-8-

--------------------------------------------------------------------------------

 
(a) as soon as practicable, but in no event later than ten (10) days following
the Closing Date, prepare and file with the Commission a Registration Statement
on Form S-3 (the “Registration Statement”) relating to the resale of the Shares;


(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchaser, to cause the Commission to declare the Registration
Statement effective as soon as possible;


(c) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earlier of (i) two years after the date of the Closing (ii) such time as all
of the Shares have been sold pursuant to the Registration Statement, or (iii)
the date on which the Shares may be resold by the Purchaser without registration
by reason of Rule 144(k) under the Securities Act or any other rule of similar
effect; or (iii) such time as all Shares purchased by such Purchaser under this
Agreement have been sold;


(d) so long as the Registration Statement is effective covering the resale of
the Shares owned by the Purchaser, furnish to the Purchaser with respect to the
Shares registered under the Registration Statement (and to each underwriter, if
any, of such Shares) such number of copies of prospectuses and such other
documents as the Purchaser may reasonably request, in order to facilitate the
public sale or other disposition of all or any of such securities by the
Purchaser;


(e) in consultation with its counsel, file documents required of the Company for
compliance with Blue Sky requirements in states specified in writing by the
Purchaser; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented;


(f) bear all expenses in connection with the procedures in paragraphs (a)
through (e) of this Section 7.1 and the registration of the Shares pursuant to
the Registration Statement, other than fees and expenses, if any, of counsel or
other advisers to the Purchaser or underwriting discounts, brokerage fees and
commissions incurred by the Purchaser, if any in connection with the offering of
the Shares pursuant to the Registration Statement;


(g) advise the Purchaser (via e-mail address provided pursuant to Section 9(b))
on the same day that: (i) the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective; (ii) the Company shall receive notice or obtain knowledge of the
issuance of any stop order by the Commission delaying or suspending the
effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose, or any other order issued by any state securities
commission or other regulatory authority suspending the qualification or
exemption from qualification of such shares under state securities or “blue sky”
laws; and (iii) the Company shall receive notice or obtain knowledge of the
existence of any fact or the happening of any event that makes any statement of
a material fact in the Registration Statement, the prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
which results in an omission of a material fact necessary in order to make the
statement contained therein in light of the circumstances in which it was made
not misleading;


 
-9-

--------------------------------------------------------------------------------

 
(h) file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after filing; and


(i) in order to enable the Purchaser to sell the Shares under Rule 144 to the
Securities Act, for a period of two years from Closing, use its commercially
reasonable efforts to comply with the requirements of Rule 144, including
without limitation, use its commercially reasonable efforts to comply with the
requirements of Rule 144(c) with respect to public information about the Company
and to timely file all reports required to be filed by the Company under the
Exchange Act.


The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder.


7.2. Transfer of Shares After Registration. The Purchaser agrees that it will
not effect any disposition of the Shares or its right to purchase the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution.


7.3. Indemnification. For the purpose of this Section 7.3:


(i) the term “Purchaser/Affiliate” shall mean any affiliates of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and


(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, exhibit, supplement or amendment included in or relating to,
and any document incorporated by reference in, the Registration Statement
referred to in Section 7.1.


 
-10-

--------------------------------------------------------------------------------

 
(a) The Company agrees to indemnify and hold harmless the Purchaser and each
Purchaser/Affiliate, against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser or Purchaser/Affiliates may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule
434, of the Rules and Regulations, or the prospectus, in the form first filed
with the Commission pursuant to Rule 424(b) of the Regulations, or filed as part
of the Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required (the “Prospectus”), or any subsequent amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in the Registration Statement or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in light of the circumstances under which they
were made; and will reimburse each Purchaser and each Purchaser/Affiliate for
any legal and other expenses as such expenses are reasonably incurred by such
Purchaser or such Purchaser/Affiliate in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company, and
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein, or (ii) the failure of a Purchaser to comply with the covenants and
agreements contained in Sections 5.10 or 7.2 hereof, or (iii) the inaccuracy of
any representation or warranty made by a Purchaser herein or (iv) any statement
or omission in any Prospectus that is corrected in any subsequent Prospectus
that was delivered to the Purchaser prior to the pertinent sale or sales by the
Purchaser.


(b) The Purchaser will severally, but not jointly, indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, but only
if such settlement is effected with the prior written consent of such Purchaser)
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon (i) any
failure to comply with the covenants and agreements contained in Sections 5.10
or 7.2 hereof or (ii) the inaccuracy of any representation or warranty made by
such Purchaser herein or (iii) any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in the light of the circumstances
under which they were made, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Purchaser expressly
for use therein; and will reimburse the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that each Purchaser’s aggregate liability under
Section 7.3(b)(iii) shall not exceed the amount of proceeds received by such
Purchaser on the sale of the Shares pursuant to the Registration Statement.


 
-11-

--------------------------------------------------------------------------------

 
(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there is likely to be a conflict of
interest between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there are likely to
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any action without its written
consent.


 
-12-

--------------------------------------------------------------------------------

 
(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the placement of the Shares contemplated by this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and each Purchaser on the other
shall be deemed to be in the same proportion as the amount paid by such
Purchaser to the Company pursuant to this Agreement for the Shares purchased by
such Purchaser that were sold pursuant to the Registration Statement bears to
the difference (the “Difference”) between the amount such Purchaser paid for the
Shares that were sold pursuant to the Registration Statement and the amount
received by such Purchaser from such sale. The relative fault of the Company on
the one hand and each Purchaser on the other shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact or the
inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this Section
7.3 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d); provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification. The Company and the Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 7.3 were determined solely by pro rata allocation (even if the Purchaser
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchaser’s obligation to contribute pursuant
to this Section 7.3 are several and not joint.


 
-13-

--------------------------------------------------------------------------------

 
7.4. Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5.10 or Section 7.2 upon the transferability of the securities
purchased pursuant to this Agreement shall cease and terminate as to any
particular number of securities upon the earlier of (i) the passage of two years
from the effective date of the Registration Statement and (ii) at such time as
an opinion of counsel satisfactory in form and substance to the Company shall
have been rendered to the effect that such conditions are not necessary in order
to comply with the Securities Act.


7.5. Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by the Purchaser, any underwriter
participating in any disposition pursuant to the Registration Statement and any
attorney, accountant or other agent retained by the Purchaser or any such
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, employees and
independent accountants to supply all information reasonably requested by the
Purchaser or any such underwriter, attorney, accountant or agent in connection
with the Registration Statement.


SECTION 8. Intentionally Omitted.


SECTION 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:


9.1. if to the Company, to:
 
Precision Optics Corporation
22 East Broadway
Gardner, MA 01440
Attention: Richard Forkey
Facsimile: 978 630-1370
 
 
-14-

--------------------------------------------------------------------------------

 
with a copy to:
 
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention: Patrick O’Brien
Facsimile: 617-951-7050
E-mail: Patrick.obrien@ropesgray.com


or to such other person at such other place as the Company shall designate to
the Purchaser in writing or by e-mail; and


9.2. if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.


SECTION 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.


SECTION 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


SECTION 13. Governing Law. This Agreement is to be construed in accordance with
and governed by the federal law of the United States of America and the internal
laws of the Commonwealth of Massachusetts without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the Commonwealth of Massachusetts to the rights and
duties of the parties.


SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.


SECTION 15. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.


 
-15-

--------------------------------------------------------------------------------

 
SECTION 16. Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.


SECTION 17. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in Section
7.3, any person controlling the Company or the Purchaser, the officers and
directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.


[Remainder of Page Left Intentionally Blank]


 
-16-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.




 
Precision Optics Corporation
By:
   
Name:
   
Title:
 



Print or Type:

 
Name of Purchaser
(Individual or Institution)
   
Jurisdiction of Purchaser’s Executive Offices
   
Name of Individual representing
Purchaser (if an Institution)
   
Title of Individual representing
Purchaser (if an Institution)



Signature by:
 
Individual Purchaser or Individual
representing Purchaser:
            Address:   Telephone:   Facsimile:   E-mail:  

 
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Name of Subsidiary
 
State or Other Jurisdiction of Incorporation/Organization
     
Wood’s Precision Optics Corporation, Ltd.
 
Hong Kong, China



 
2

--------------------------------------------------------------------------------

 

Appendix I
(Page 1 of 3)
 
PRECISION OPTICS CORPORATION
SECURITIES CERTIFICATE QUESTIONNAIRE


Pursuant to Section 3 of the Agreement, please provide us with the following
information:
 
1.
The exact name that your Shares are to be registered in (this is the name that
will appear on your certificate(s)).
 
 
 
       
2.
The relationship between the Purchaser of the securities and the Registered
Holder listed in response to item 1 above:
 
 
                               
3.
The mailing address of the Registered Holder listed in response to item 1 above:
 
 
       
4.
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:
 
 



 
3

--------------------------------------------------------------------------------

 

Appendix I
(Page 2 of 3)
 
PRECISION OPTICS CORPORATION
REGISTRATION STATEMENT QUESTIONNAIRE


In connection with the preparation of the Registration Statement, please provide
us with the following information:


SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

   



SECTION 2. Please provide the number of shares that you or your organization
will own immediately after Closing, including those Shares purchased by you or
your organization pursuant to this Purchase Agreement and those shares purchased
by you or your organization through other transactions and provide the number of
shares that you have or your organization has the right to acquire within 60
days of Closing:


   





SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?


_____ Yes _____ No


If yes, please indicate the nature of any such relationships below:

       



SECTION 4. Are you (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?


 
4

--------------------------------------------------------------------------------

 
Answer: [ ] Yes [ ] No  If “yes,” please describe below
 

       

 
5

--------------------------------------------------------------------------------

 

Appendix I
(Page 3 of 3)


NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)


Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)


Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws. (NASD Manual, By-laws Article I, Definitions)


Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)


 
6

--------------------------------------------------------------------------------

 


APPENDIX II
 
[Transfer Agent]
[Address]


Attention:
 
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE


The undersigned, [an officer of, or other person duly authorized by]
_____________________________________________________________ hereby certifies
[fill in official name of individual or institution]
that he/she [said institution] is the Purchaser of the shares evidenced by the
attached certificate,
and as such, sold such shares on _______________ in accordance with the terms of
the
[date]
Purchase Agreement and in accordance with Registration Statement
number ____________________________________________ or otherwise in accordance
with  
[fill in the number of or otherwise identify Registration Statement]
the Securities Act of 1933, as amended, and, in the case of a transfer pursuant
to the Registration Statement, the requirement of delivering a current
prospectus by the Company has been complied with in connection with such sale.


Print or Type:
 
Name of Purchaser
(Individual or
Institution):
   
Name of Individual
representing
Purchaser (if an
Institution)
   
Title of Individual
representing
Purchaser (if an
Institution):
 
Signature by:
Individual Purchaser
or Individual repre-
senting Purchaser:
 



 
7

--------------------------------------------------------------------------------

 